DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 6-8, 10, 11, 15 and 19 are currently amended.  Claims 2 and 5 are canceled.  Claims 1, 3, 4 and 6-19 are pending review in this action.  
The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments. 
The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
	The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant’s corresponding amendments.  

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cover plate” and “a dust-proof pad” on line 12 in the context of the first assembly hole. The claim subsequently recites “a cover plate” and “a dust-proof pad” on line 18 in the context of the second assembly hole.
On lines 18-20, the claim refers to “the dust-proof pad” and “the cover plate”. 
The use of the same terms “a cover plate” and “a dust-proof pad” for both assembly holes and the subsequent reference to “the dust-proof pad” and “the cover plate” creates ambiguity and leaves the scope of the claim undefined.
Applicant is encouraged to edit lines 11-21 as follows:
“… an outer side of the first assembly hole is provided with a first cover plate and a first dust-proof pad, the first dust-proof pad being provided between the first cover plate and the first assembly first cover plate and the first dust-proof pad and being connected to the inlet; and
wherein the second fool-proofing structure comprises a second matching member, the case of the battery pack is provided with a second assembly hole adapted to the second matching member, and the second matching member is assembled in the second assembly hole, an outer side of the second assembly hole is provided with a second cover plate and a second dust-proof pad, the second dust- proof pad being provided between the second cover plate and the second assembly hole, and the outlet connecting pipe passing through the second cover plate and the second dust-proof pad and being connected to the outlet.”

Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 1-6 require a second connector and first rib on either the inlet connecting pipe or the outlet connecting pipe. 
Lines 7-12 define a first position for when the first rib is on the inlet connecting pipe and a second position for when the first rib is on the outlet connecting pipe.
Lines 12 and 13 require that the first position and the second position be different. For the two positions to be different, they must both exist. That is, lines 12-13 require that there be a second connector and first rib on the inlet connecting pipe and a second connector and first rib on the outlet connecting pipe.
Thus there is a contradiction between lines 1-6 and lines 12-13 in the claim and therefore the scope of the claim is unclear. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 1-3 require a second rib on either the inlet connecting pipe or the outlet connecting pipe. 
Lines 4-9 define a third position for when the second rib is on the inlet connecting pipe and a fourth position for when the second rib is on the outlet connecting pipe.
Lines 9-10 require that the third position and the fourth position be different. For the two positions to be different, they must both exist. That is, lines 9-10 require that there be a second connector and second rib on the inlet connecting pipe and a second connector and a second rib on the outlet connecting pipe.
Thus there is a contradiction between lines 1-3 and lines 9-10 in the claim and therefore the scope of the claim is unclear. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a cover plate” and “a dust-proof pad” on line 14 in the context of the first assembly hole. The claim subsequently recites “a cover plate” and “a dust-proof pad” on line 20 in the context of the second assembly hole.
On lines 20-22, the claim refers to “the dust-proof pad” and “the cover plate”. 

Applicant is encouraged to edit lines 13-23 as follows:
“… an outer side of the first assembly hole is provided with a first cover plate and a first dust-proof pad, the first dust-proof pad being provided between the first cover plate and the first assembly hole, and the inlet connecting pipe passing through the first cover plate and the first dust-proof pad and being connected to the inlet; and
wherein the second fool-proofing structure comprises a second matching member, the case of the battery pack is provided with a second assembly hole adapted to the second matching member, and the second matching member is assembled in the second assembly hole, an outer side of the second assembly hole is provided with a second cover plate and a second dust-proof pad, the second dust-proof pad being provided between the second cover plate and the second assembly hole, and the outlet connecting pipe passing through the second cover plate and the second dust-proof pad and being connected to the outlet.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
In the present case, claim 8 only repeats limitations already present in claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 4, 6 and 10-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/

Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724